DETAILED ACTION
1.	Claims 1-12, 14, 16, and 19-26 have been presented for examination. 
	Claims 13, 15, and 17-18 have been cancelled.
The present application is being examined under the pre-AIA  first to invent provisions. 
PRIORITY
2.	Acknowledgment is made of applicant's claim for priority to provisional application 61/145652 filed on 1/19/09.
Response to Arguments
3.	Applicant's arguments filed 12/9/20 have been fully considered but they are not persuasive. 
i)	The Examiner notes that in view of Applicants arguments and amendments the 101 rejections have been MAINTAINED. Applicants first argue that the claimed limitations do not conform to mathematical concepts. However the Examiner notes even “statistical nomenclature” when used in conjunction with mathematical variables and relationships constitutes mathematical concepts. Applicants then suggest that the mental process grouping is incorrect since the claim limitations are “applied to complex datasets involving many variables.” As Applicants will appreciate, the claims are given their broadest reasonable interpretation and as such would include complex datasets as well as rudimentary and/or simple datasets, including 1 or 2 variables. The Examiner also notes that in response to applicant's arguments regarding a practical application, see page 19 of Applicants remarks, it is noted that the features upon which applicant relies (i.e., the citation to the specification of the instant application in page 15 of Applicants remarks) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore the 101 rejections are MAINTAINED.
ii)	With respect to Applicants arguments regarding the 112 rejection, as per claim 1, “wherein the outputted Markov boundary TMB(T) contains all variables needed for optimal prediction of the response variable.” The Examiner noted that it was unclear first if this is a positive/active step or merely a result of the preceding steps. If it’s merely a result of the preceding steps the limitation would appear to lack any patentable weight and be merely intended use. If the recitation is intended to encompass a positive/active step then how does the claim determine the variables needed and how does the claim determine an optimal prediction. Applicant’s response is unclear and therefore the 112 rejection is MAINTAINED. This further applies to Applicants response in view of claim 25.
WITHDRAWN.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4. 	Claims 1-12, 14, 16, and 19-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 1-12, 14, 16, and 19-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception as an abstract idea without significantly more in view of 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).
In view of Step 1 of the analysis, claim(s) 1, 7, 22-23, and 25-26 are directed to a statutory category as a process, claim 19-20 are directed to a statutory category as a machine, and claim 16 is directed to an article of manufacture.
In view of Step 2A, Prong One, the claims are directed to a judicial exception as an abstract idea and specifically the claims are directed to an abstract idea in the form of mathematical concepts and mental processes. The steps cover mathematical concepts and performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting a computer implemented method or computer system comprising hardware and software nothing in the claim elements precludes the steps from encompassing mathematical concepts or being practically being performed in the human mind. Specifically, as per claim 1, a) input the dataset is merely insignificant extra solution activity, b) declare the response/target variable T of interest  represents both a mental process as a person can merely declare the variable as well as a mathematical concept as defining the variable; c) initialize the tentative Markov boundary of the response variable T [TMB(T)] with an empty set of variables; similarly represents both a mental process as a person can merely define the Markov boundary of the variable as well as a mathematical concept for the same, d) find all variables Zi that belong to the set of parents and children of the response/target variable Tin the distribution over observed variables and add Z1 to TMB(T); similarly represents both a mental process as a person can merely solve for the variables as well as a mathematical concept for the same, e) find all variables Z2 that have a collider path to T and add Z2 to TMB(T); similarly f) output TMB(T) wherein the outputted Markov boundary TMB(T) contains all variables needed for optimal prediction of the response variable, merely represents an insignificant extra solution activity of outputting a variable. The mere nominal recitation of a computer, input, and output does not take the claim limitations out of the mental processes or mathematical concepts grouping. An evaluation of whether additional limitations are insignificant extra-solution activity is also repeated below.
Thus, the claim recites an abstract idea in the form of a mental process and mathematical concepts.
	In view of Step 2A, Prong Two, the claim does not recite additional elements that integrate the judicial exception into a practical application. The claim recites an additional element of a computer, input the dataset, and output of a variable which is at best represents mere generic computer functions. The claimed computer elements are recited at a high level of generality, i.e., as a generic computer performing a generic computer function of processing data. This generic limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
	In view of Step 2B, the claim as a whole does not amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to input and output data and apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Under the (2019 PEG), a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the data input, output and computer step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The additional elements in the claim are directed to the well understood, routine, and conventional activity of iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); and iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 
	Therefore claim 1 is rejected.
	Claims 2-6 merely recite additional mathematical steps which could also be performed in the mind and therefore the analysis of claim 1 also applies. 
	Claims 7-12, and 14 follow the same respective analyses as to claims 1-6 as above.
	Claim 16 merely recites additional computers which does not obviate the generic nature of the computers as recited and analyzed in claim 1.
	Claims 19-24, and 26 follow the same respective analyses as to claims 1-6 as above.
	Claim 25 recites a similar methodology of mathematical calculations and mental processes with generic input and output steps. The same analysis as to claim 1 applies. 
Appropriate correction is required.
	All claims dependent upon a rejected base claim are rejected by virtue of their dependency.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


5.	Claims 1-12, 14, 16, and 19-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	i)	Claim 1 recites “wherein the outputted Markov boundary TMB(T) contains all variables needed for optimal prediction of the response variable.” It is unclear first if this is a positive/active step or merely a result of the preceding steps. If it’s merely a result of the preceding steps the limitation would appear to lack any patentable weight and be merely intended use. If the recitation is intended to encompass a positive/active step then how does the claim determine the variables needed and how does the claim determine an optimal prediction. Neither term is 
	ii)	Claim 25 recites “captures all the necessary non-redundant information.” It is unclear first if this is a positive/active step or merely a result of the preceding steps. If it’s merely a result of the preceding steps the limitation would appear to lack any patentable weight and be merely intended use. If the recitation is intended to encompass a positive/active step then how does the claim determine the necessary non-redundant information and how does the claim determine if said information is “directly enabling…”. Neither term is defined in the claims and it is therefore unclear how to ascertain the scope, metes, and bounds of the limitation. This renders the claim vague and indefinite.
Appropriate correction is required.
	All claims dependent upon a rejected base claim are rejected by virtue of their dependency.
Allowable Subject Matter
6.	Claims 1-12, 14, 16, and 19-26 are allowable over the prior art of record pending resolving all intervening issues such as the 101 and 112 rejections above. Reasons for allowance will be held in abeyance pending final recitation of the claims.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8. 	All Claims are rejected.		

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saif A. Alhija whose telephone number is (571) 272-8635.  The examiner can normally be reached on M-F, 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F. Fernández Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Informal or draft communication, please label PROPOSED or DRAFT, can be additionally sent to the Examiners fax phone number, (571) 273-8635.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

SAA




February 12, 2021
/SAIF A ALHIJA/Primary Examiner, Art Unit 2128